Citation Nr: 1825189	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-03 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a rating higher than 50 percent for major depressive disorder prior to March 24, 2015.

4.  Entitlement to a rating higher than 30 percent for alopecia.

5.  Entitlement to a rating higher than 30 percent for a gastrointestinal disorder.

6.  Entitlement to a rating higher than 10 percent for left leg fascial hernia.

7.  Entitlement to a rating higher than 10 percent for a keloid formation of the right subcostal incision.

8.  Entitlement to a rating higher than 10 percent for plantar fasciitis.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 20, 2009.


REPRESENTATION

Veteran represented by:	Jill Mitchell-Thein, attorney


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1995 to July 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2005 and November 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In an January 2018 rating decision, the RO increased the Veteran's service-connected major depressive disorder rating to 100 percent, effective March 24, 2015, and awarded a TDIU, effective March 20, 2009.  

The Board has assumed jurisdiction of the Veteran's claims seeking increased ratings for her service-connected plantar fasciitis and keloid formation pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

In statements received in March 2018, prior to the promulgation of a Board decision, the Veteran, through her attorney, withdrew her appeal of her claims perfected for appeal to the Board, namely her claims seeking service connection for OSA and sinusitis, her claims seeking increased ratings for her service-connected major depressive disorder, alopecia, gastrointestinal disorder, and left leg fascial hernia, and her claim seeking a TDIU prior to March 20, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals seeking service connection for OSA and sinusitis; increased ratings for service-connected major depressive disorder, alopecia, gastrointestinal disorder, and left leg fascial hernia; and a TDIU prior to March 20, 2009 by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran's attorney, acting on the Veteran's behalf, withdrew the Veteran's appeal of her claims perfected for appeal to the Board, namely her claims seeking service connection for OSA and sinusitis, her claims seeking increased ratings for service-connected major depressive disorder, alopecia, gastrointestinal disorder, and left leg fascial hernia, and her claim seeking a TDIU prior to March 20, 2009; hence, there remain no allegations of errors of fact or law for appellate consideration.  See March 2018 Correspondence and Third Party Correspondence from the Veteran's attorney.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and the appeal of these claims is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for OSA is dismissed.

The appeal as to the issue of entitlement to service connection for sinusitis is dismissed.

The appeal as to the issue of entitlement to a rating higher than 50 percent for a major depressive disorder prior to March 24, 2015 is dismissed.

The appeal as to the issue of entitlement to a rating higher than 30 percent for alopecia is dismissed.

The appeal as to the issue of entitlement to a rating higher than 30 percent for a gastrointestinal disorder is dismissed.

The appeal as to the issue of entitlement to a rating higher than 10 percent for a left leg fascial hernia is dismissed.

The appeal as to the issue of entitlement to a TDIU prior to March 20, 2009 is dismissed.




REMAND

With regard to the Veteran's claims seeking increased ratings for her plantar fasciitis and a keloid formation of the right subcostal incision, the RO denied these claims in an April 2005 rating decision, and the Veteran filed a timely notice of disagreement with these denials in July 2005.  As the Veteran has not yet been afforded a related statement of the case, the Board is required to assume jurisdiction of these claims per Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), and remand the claims to the RO for the issuance of such.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case adjudicating the Veteran's claims seeking increased ratings for her plantar fasciitis and keloid formation of the right subcostal incision.  Inform the Veteran that if she wishes to have the Board review these claims, she must perfect an appeal of these issues via a timely VA Form 9.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


